254 F.2d 940
58-1 USTC  P 11,764
Leon ROSENFIELD, as Administrator, D.B.N.C.T.A. of Estate ofGeorge D. Beaston, Deceased, Appellant,v.UNITED STATES of America.
No. 12463.
United States Court of Appeals Third Circuit.
Argued April 17, 1958.Decided May 12, 1958.

Herbert M. Linsenberg, Philadelphia, Pa.  (Leon Meltzer, Philadelphia, Pa., on the brief), for appellant.
S. Dee Hanson, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, Attys., Dept. of Justice, Washington, D.C., Harold K. Wood, U.S. Atty., Norman C. Henss, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The Internal Revenue Code of 1939 permits the representative of an estate the election of evaluating the assets in the gross estate either as of the date of death or one year after death.  26 U.S.C. 811 (1952 ed.).  Section 81.11 of Treasury Regulation 105 provides that 'In no case may the election be exercised, or a previous election changed, after the expiration of the time for the filing of the return.'


2
The administrator d.b.n.c.t.a. in this case seeks a refund of additional estate tax assessed by the Commissioner.  The additional tax was the result of the original executor's apparent election manifested on the estate's return to have the assets valued one year from date of death.  It is the administrator's argument here that the apparent election was not binding and irrevocable because it was made upon a mistake as to the consequences of that election.


3
The district court entered judgment for defendant, relying on Section 81.11 of Treasury Regulation 105 and analogous tax cases denying the right to change the election after date for filing has passed.  D.C.E.D.Pa.1957, 156 F. Supp. 780.  The election here was made upon a full disclosure of facts.  It is therefore binding, and we can add nothing to the opinion of the district court.


4
The judgment of the district court will be affirmed.